Exhibit 10.3

 

EXECUTION COPY

 

 

AMENDMENT NO. 4 AND DIRECTION TO ADMINISTRATIVE AGENT

 

Dated as of May 17, 2006

 

TO

 

SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT

 

Dated as of December 22, 2004

 

(amending and restating the Amended and Restated Credit and
Guaranty Agreement, dated as of March 28, 2003),

among

RELIANT ENERGY, INC.,
as the Borrower,
The Other Loan Parties Referred To Herein,
as Guarantors,

The Other Lenders Party Hereto,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

BARCLAYS BANK PLC and DEUTSCHE BANK SECURITIES INC.
as Syndication Agents,

 

and

 

GOLDMAN SACHS CREDIT PARTNERS L.P. and
MERRILL LYNCH CAPITAL CORPORATION
as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 4 AND DIRECTION TO ADMINISTRATIVE AGENT

 

This Amendment No. 4 and Direction to Administrative Agent dated as of May 17,
2006 (this “Amendment”) is among RELIANT ENERGY, INC., a Delaware corporation
(the “Borrower”), the other LOAN PARTIES referred to herein, as Guarantors, and
each of the lenders listed on the signature pages to this Amendment
(collectively, the “Lenders” and individually, a “Lender”).

 

INTRODUCTION

 

A.            The Borrower, the other Loan Parties referred to therein, BANK OF
AMERICA, N.A., as Administrative Agent, BARCLAYS BANK, PLC and DEUTSCHE BANK
SECURITIES INC., as Syndication Agents and GOLDMAN SACHS CREDIT PARTNERS L.P.
and MERRILL LYNCH CAPITAL CORPORATION, as Documentation Agents (collectively,
the “Agents”) and the Lenders are parties to the Second Amended and Restated
Credit Agreement dated as of December 22, 2004 (as amended to date, the “Credit
Agreement”).

 

B.            The Borrower, such other Loan Parties, the Agents and the Lenders
wish to amend the Credit Agreement in certain respects as provided herein and
direct the Administrative Agent to deliver an Act of Secured Debtholders in the
form of the attached Exhibit A (the “Act of Secured Debtholders”).

 

THEREFORE, the Borrower, such other Loan Parties, the Agents and the Lenders
hereby agree as follows:

 

Section 1.               Definitions. Unless otherwise defined in this
Amendment, terms used in this Amendment which are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

 

Section 2.               Amendment.

 

(a)           In Section 1.1, the following new definition is added in
alphabetical order:

 

“Designated Credit Facilities” has the meaning assigned to it in the Collateral
Trust Agreement.

 

(b)           In Section 1.1, the definition of “Permitted Liens” is amended:

 

(i)            by deleting “and” at the end of clause (28);

 

(ii)           by substituting “; and” for the period at the end of clause (29);
and

 

(iii)          by adding the following new clause (30) after clause (29):

 

(30)         Separate Collateral (as defined in the Collateral Trust Agreement)
which secures on a pari passu basis the Credit Agreement Obligations, the Credit
Agreement Obligations (as defined in the DB Credit Agreement), and any other
Designated Credit Facilities.

 

--------------------------------------------------------------------------------


 

(c)           The following new paragraph (f) is added to the end of Section
10.10 of the Credit Agreement:

 

(f)            Upon the receipt of any proceeds from the disposition of Separate
Collateral in connection with the exercise of remedies, the Administrative Agent
shall distribute to the administrative agent under each Designated Credit
Facility a percentage of such proceeds equal to (i) the outstanding principal
amount and all other amounts owing under such Designated Credit Facility on the
date of such receipt divided by (ii) the sum of (A) the outstanding principal
amount and all other amounts owing under all Designated Credit Facilities on the
date of such receipt and (B) the Credit Agreement Obligations on the date of
such receipt. The balance of such proceeds shall be distributed in accordance
with Section 9.3 of this Agreement.

 

Section 3.               Act of Secured Debtholders. The Administrative Agent
and the Collateral Agent are irrevocably authorized to deliver to the Collateral
Trustee the Act of Secured Debtholders and to take all actions necessary or
desirable to effect the amendment to the Collateral Trust Agreement and the
Security Agreement described in the Act of Secured Debtholders.

 

Section 4.               Representations and Warranties. The Borrower represents
and warrants to the Agents and the Lenders that:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided, that representations and warranties which have Material Adverse
Effect qualifiers shall be true and correct in all respects to the extent such
Material Adverse Effect qualifier is applicable thereto), and except that for
purposes of this clause, the representations and warranties contained in clauses
(a) and (b) of Section 5.5 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1 of the Credit Agreement;

 

(b)           (i) this Amendment has been duly executed and delivered by each
Loan Party that is party thereto, (ii) this Amendment constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity, and (iii) the
execution, delivery and performance by each Loan Party of this Amendment have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or

 

2

--------------------------------------------------------------------------------


 

affecting such Person or the properties of such Person or any of its
Subsidiaries, where such Contractual Obligation (x) evidences Indebtedness of
the Borrower or any of its Subsidiaries or (y) is identified in the exhibit list
from time to time in filings made by the Borrower with the SEC as material to
the Borrower, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
that could reasonably be expected to have a Material Adverse Effect; (c) violate
any Law that could reasonably be expected to have a Material Adverse Effect; or
(d) result in the creation of any Lien other than a Permitted Lien; and

 

(c)           as of the date of this Amendment, no Default or Event of Default
has occurred and is continuing.

 

Section 5.               Effectiveness. This Amendment shall become effective as
of the date set forth above, and the Credit Agreement shall be amended as
provided in this Amendment, when (a) the Borrower and each other Loan Party
shall have delivered to the Administrative Agent originals of this Amendment,
duly and validly executed by the Borrower and each such Loan Party, and (b) the
Required Lenders shall have executed and delivered this Amendment without
qualification to the Administrative Agent and the Borrower. The Administrative
Agent will confirm in writing to the Borrower when conditions (a) and (b) have
been satisfied.

 

Section 6.               Effect on Loan Documents.

 

(a)           Except as amended herein, the Credit Agreement and the Loan
Documents remain in full force and effect as originally executed. Nothing herein
shall act as a waiver of any of the Agents’ or Lenders’ rights under the Loan
Documents, as amended.

 

(b)           This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents.

 

Section 7.               Choice of Law. This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

 

Section 8.               Counterparts. This Amendment may be signed in any
number of counterparts, each of which shall be an original.

 

Remainder of page intentionally left blank

 

3

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first above written.

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

Name:

Andrew Johannesen

 

Title:

Vice President and Assistant Treasurer

 

 

 

 

 

RELIANT ENERGY ASSET MANAGEMENT, LLC

 

RELIANT ENERGY BROADBAND, INC.

 

RELIANT ENERGY CALIFORNIA HOLDINGS, LLC

 

RELIANT ENERGY COMMUNICATIONS, INC.

 

RELIANT ENERGY COOLWATER, INC.

 

RELIANT ENERGY CORPORATE SERVICES, LLC

 

RELIANT ENERGY ELLWOOD, INC.

 

RELIANT ENERGY ETIWANDA, INC.

 

RELIANT ENERGY FLORIDA, LLC

 

RELIANT ENERGY KEY/CON FUELS, LLC

 

RELIANT ENERGY MANDALAY, INC.

 

RELIANT ENERGY NORTHEAST GENERATION, INC.

 

RELIANT ENERGY NORTHEAST HOLDINGS, INC.

 

RELIANT ENERGY ORMOND BEACH, INC.

 

RELIANT ENERGY POWER GENERATION, INC.

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY SABINE (TEXAS), INC.

 

RELIANT ENERGY SERVICES DESERT BASIN, LLC

 

RELIANT ENERGY SERVICES MID-STREAM, LLC

 

RELIANT ENERGY SEWARD, LLC

 

RELIANT ENERGY TRADING EXCHANGE, INC.

 

RELIANT ENERGY VENTURES, INC.

 

RELIANT ENERGY WHOLESALE GENERATION,
LLC

 

 

 

By:

/s/ Andrew Johannesen

 

 

Name:

Andrew Johannesen

 

Title:

Assistant Treasurer of the corporations
and limited liability companies, and of
the general partners of the limited
partnerships, listed above

 

 

 

 

 

RELIANT ENERGY SERVICES, INC.

 

 

 

By:

/s/ Andrew Johannesen

 

 

Name:

Andrew C. Johannesen

 

Title:

Vice President and Treasurer

 

4

--------------------------------------------------------------------------------


 

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RELIANT ENERGY ELECTRIC SOLUTIONS,
LLC

 

RELIANT ENERGY SOLUTIONS EAST, LLC

 

 

 

By:

/s/ Lloyd A. Whittington

 

 

Name:

Lloyd A. Whittington

 

Title:

Vice President and Treasurer of the

 

limited

liability companies listed above

 

 

 

 

 

RELIANT ENERGY CAPTRADES HOLDING CORP.

 

RELIANT ENERGY SABINE (DELAWARE), INC.

 

 

 

By:

/s/ Patricia F. Genzel

 

 

Name:

Patricia F. Genzel

 

Title:

President

 

 

 

 

 

BANK OF AMERICA, N.A., AS

 

ADMINISTRATIVE AGENT

 

 

 

By:

/s/ Maria A. McClain

 

 

Name:

Maria A. McClain

 

Title:

Vice President

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

By:

/s/ John Reed

 

 

Name:

John Reed

 

Title:

Director

 

 

 

By:

/s/ Scott Donaldson

 

 

Name:

Scott Donaldson

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Denis O’Meara

 

 

Name:

Denis O’Meara

 

Title:

Managing Director

 

5

--------------------------------------------------------------------------------


 

 

PROTECTIVE LIFE INSURANCE
COMPANY

 

 

 

By:

/s/ Diane S. Griswold

 

 

Name:

Diane S. Griswold

 

Title:

AVP

 

 

 

 

 

ADDISON CDO, LIMITED

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

CLARENVILLE CDO, SA

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

GLOBAL ENHANCED LOAN FUND S.A.

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

HIGHLAND ENHANCED VARIABLE RATE
FUND LTD.

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------


 

 

LOAN FUNDING III LLC

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

MICROSOFT GLOBAL FINANCE, LTD.

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Northern Trust Company in the
Nominee Name of How & Co.

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

PACIFIC SELECT MANAGED BOND FUND

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Northern Trust Company in the
Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

PIMCO FLOATING INCOME FUND

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the
Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

PIMCO FLOATING RATE INCOME FUND

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company
in the Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

7

--------------------------------------------------------------------------------


 

 

PIMCO FLOATING RATE STRATEGY FUND

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company
in the Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

GLOBAL STOCKSPLUS INCOME FUND

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company
in the Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

PRUDENTIAL SERIES FUND INCORPORATED

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through State Street Bank and Trust
Company in the Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

8

--------------------------------------------------------------------------------


 

 

PVIT HIGH YIELD BOND PORTFOLIO

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company
in the Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

SEQUILS-MAGNUM, LTD.

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

SOUTHPORT CLO, LIMITED

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

WAVELAND – INGOTS, LTD.

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

WRIGLEY CDO, LTD.

 

By:

Pacific Investment Management Company
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

9

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

By:

/s/ Vanessa E. Marling

 

 

Name:

Vanessa E. Marling

 

Title:

Vice President

 

 

 

 

MERRILL LYNCH CREDIT PRODUCTS, LLC

 

 

 

By:

/s/ Neyda Darias

 

 

Name:

Neyda Darias

 

Title:

Vice President

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

By:

/s/ Carol J. E. Feeley

 

 

Name:

Carol J. E. Feeley

 

Title:

Vice President

 

 

 

 

WIND RIVER CLO I LTD.

 

By:

McDonnell Investment Management, LLC,
as Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

WIND RIVER CLO II – TATE INVESTORS, LTD.

 

By:

McDonnell Investment Management, LLC,
as Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

MCDONNELL LOAN OPPORTUNITY LTD.

 

By:

McDonnell Investment Management, LLC,
as Investment Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

10

--------------------------------------------------------------------------------


 

 

GANNETT PEAK CLO I, LTD.

 

By:

McDonnell Investment Management, LLC,
as Investment Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

LAGUNA FUNDING LLC

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:

M. Cristina Higgins

 

Title:

Assistant Vice President

 

 

 

 

KC CLO II PLC

 

 

 

By:

/s/ Lincoln Burkitt

 

 

Name:

Lincoln Burkitt

 

Title:

Vice President

 

 

 

 

JPMORGAN CHASE BANK N.A.

 

 

 

By:

/s/ Robert Traband

 

 

Name:

Robert Traband

 

Title:

Vice President

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS LP

 

 

 

By:

/s/ Philip F. Green

 

 

Name:

Philip F. Greene

 

Title:

Authorized Signatory

 

 

 

 

ERSTE BANK DER OESTERREICHISCHEN

 

SPARKASSEN AG

 

 

 

By:

/s/ Bryan J. Lynch

 

 

Name:

Bryan J. Lynch

 

Title:

First Vice President

 

11

--------------------------------------------------------------------------------


 

 

By:

/s/ Patrick W. Kunkel

 

 

Name:

Patrick W. Kunkel

 

Title:

Director

 

 

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

By:

Boston Management and Research as
Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR
LOAN FUND

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE CDO III, LTD.

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

12

--------------------------------------------------------------------------------


 

 

EATON VANCE CDO VI LTD.

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE CDO VIII, LTD.

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

GRAYSON & CO.

 

By:

Boston Management and Research as
Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE

 

VT FLOATING-RATE INCOME FUND

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

13

--------------------------------------------------------------------------------


 

 

EATON VANCE LIMITED DURATION INCOME
FUND

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE SENIOR FLOATING-RATE
TRUST

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME

 

TRUST

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

14

--------------------------------------------------------------------------------


 

 

EATON VANCE VARIABLE LEVERAGE FUND

 

LTD.

 

By:

Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

DBAG LONDON

 

 

 

By:

/s/ Karim Flitti

 

 

Name:

Karim Flitti

 

Title:

Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

 

By:

/s/ Rainer Meier

 

 

Name:

Rainer Meier

 

Title:

Vice President

 

 

 

 

SIERRA CLO I, LTD

 

 

 

By:

/s/ John M. Casperian

 

 

Name:

John M. Casperian

 

Title:

Chief Operating Officer,

 

 

(Manager)

 

 

 

Centre Pacific, LLC

 

 

 

 

 

 

 

SIERRA CLO II, LTD

 

 

 

By:

/s/ John M. Casperian

 

 

Name:

John M. Casperian

 

Title:

Chief Operating Officer,

 

 

(Manager)

 

 

 

Centre Pacific, LLC

 

15

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Michael S. Roof

 

 

Name:

Michael S. Roof

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ Kevin Bertelsen

 

 

Name:

Kevin Bertelsen

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BIRCHWOOD FUNDING LLC

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:

M. Cristina Higgins

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

By:

/s/ Sydney G. Dennis

 

 

Name:

Sydney G. Dennis

 

Title:

Director

 

 

 

 

 

 

 

BALLANTYNE FUNDING LLC

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:

M. Cristina Higgins

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

ATLAS LOAN FUNDING 2, LLC,

 

By:

Atlas Capital Funding, Ltd.

 

 

By:

Structured Asset Investors, LLC
Its Investment Manager

 

 

 

 

 

 

By:

/s/ Diana M. Himes

 

 

 

Name:

Diana M. Himes

 

 

Title:

Associate

 

16

--------------------------------------------------------------------------------


 

 

WB LOAN FUNDING 4, LLC

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:

Diana M. Himes

 

Title:

Associate

 

 

 

 

 

 

 

AMEGY BANK

 

 

 

By:

/s/ Laif Afseth

 

 

Name:

Laif Afseth

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CPL CBNA LOAN FUNDING LLC, FOR ITSELF
OR AS AGENT FOR CPL CFPI LOAN FUNDING
LLC

 

 

 

By:

/s/ Roy Hykal

 

 

Name:

Roy Hykal

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,
as a Lender

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACT OF SECURED DEBTHOLDERS

 

May 17, 2006

 

Wachovia Bank, National Association

as Collateral Trustee

At the address specified in

the Collateral Trust Agreement

 

RE:          Act of Secured Debtholders

 

Reference is made to (1) the Collateral Trust Agreement dated as of July 1, 2003
(as amended, supplemented, or otherwise modified to the date hereof, the
“Collateral Trust Agreement”) made by and among Reliant Energy, Inc. (the
“Company”), the other Grantors referred to therein, and Wachovia Bank, National
Association (the “Collateral Trustee”) and (2) the Credit Agreement, as defined
in the Collateral Trust Agreement, which currently is the Second Amended and
Restated Credit and Guaranty Agreement dated as of December 22, 2004 (the Credit
Agreement, as so amended and restated and as has been and may be further
amended, restated,  modified, or renewed being sometimes referred to as the
“Second A&R Credit Agreement”) among the Company, the other Loan Parties
referred to therein, as Guarantors, each Lender that is a Party thereto, Bank of
America, N.A., as Administrative Agent (and therefore as Credit Agreement Agent
for the purposes of the Collateral Trust Agreement), and the other agents named
therein. Capitalized terms used herein but not otherwise defined herein shall
have the meanings specified by the Collateral Trust Agreement.

 

Act of Secured Debtholders

 

Pursuant to Sections 2.03(f) and 9.01(a) of the Collateral Trust Agreement, the
Credit Agreement Agent acting with the authorization of the Required Lenders and
with the intent of being an Act of Secured Debtholders for all purposes hereby
directs the Collateral Trustee to take and direct the taking by any agent,
co-agent, sub-agent, trustee, co-trustee, sub-trustee or the like for the
Collateral Trustee of, as applicable, to amend the Collateral Trust Agreement
and the Security Agreement by executing and delivering the First Amendment to
Collateral Trust Agreement and Second Amendment to Security Agreement in the
form of the attached Exhibit A.

 

Authority

 

Under the definition of “Act of Secured Debtholders,” at any time when no
Actionable Default Period is continuing the Required Lenders may provide a
direction in writing to the Collateral Trustee as an Act of Secured Debtholders.

 

--------------------------------------------------------------------------------


 

Under the definition of “Required Lenders,” the Credit Agreement Agent may act
on behalf of the Required Lenders upon authorization from the Required Lenders
under the Credit Agreement. Such authorization for this Act of Secured
Debtholders is provided in Section 10.10(a)(i)(E) of the Second A&R Credit
Agreement and the Amendment No. 4 and Direction to Administrative Agent dated as
of May 17, 2006 to the Second A&R Credit Agreement. The actions requested in
this Act of Secured Debtholders shall be taken by the Collateral Trustee,
subject to certain restrictions therein, under Sections 2.03(f), 4.01(a), and
9.01(a) of the Collateral Trust Agreement.

 

Further Documentation

 

The Credit Agreement Agent hereby directs the Collateral Trustee to execute and
deliver, and to cause each applicable agent, co-agent, sub-agent, trustee,
co-trustee, sub-trustee or the like for the Collateral Trustee to execute and
deliver, as applicable, releases, terminations, filings, amendments,
supplements, modifications, and other documents and agreements, and take other
related action, in each case to the extent contemplated in this Act of Secured
Debtholders.

 

[The remainder of this page is left blank intentionally.]

 

19

--------------------------------------------------------------------------------


 

If you have any questions or concerns, please contact Andrew Mattei, Esq., of
Mayer, Brown, Rowe & Maw at 212-506-2572.

 

 

Sincerely,

 

 

 

Bank of America, N.A., as Administrative

 

  Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------